       Case 4:20-cv-00291-DPM Document 5 Filed 04/20/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNION INSURANCE COMPANY,
afs/o Lindsey Construction
Company, Inc.                                                PLAINTIFF

v.                       No. 4:20-cv-291-DPM

HASLEY CONSTRUCTION, LLC                                  DEFENDANT

                             JUDGMENT
     Union Insurance Company's complaint is dismissed without
prejudice.



                                       D.P. Marshall Jr.
                                       United States District Judge
